790 F.2d 1486
Mahendra Rudra SHARMA, Plaintiff-Appellant,v.Alexander STEVAS, Clerk of the United States Supreme Court,Defendant-Appellee.
No. 85-2296.
United States Court of Appeals,Ninth Circuit.
Submitted May 5, 1986*.Decided June 9, 1986.

Mahendra Rudra Sharma, in pro. per.
No appearance for defendant-appellee.
Appeal from the United States District Court for the District of Hawaii.
Before WALLACE, HUG, and KOZINSKI, Circuit Judges.

ORDER

1
The judgment of the district court dismissing Sharma's Federal Tort Claims Act action with prejudice is affirmed.  The defendant Clerk of the United States Supreme Court has absolute quasi-judicial immunity because his challenged activities were an integral part of the judicial process.    Morrison v. Jones, 607 F.2d 1269, 1273 (9th Cir.1979), cert. denied, 445 U.S. 962, 100 S.Ct. 1648, 64 L.Ed.2d 237 (1980).



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 3(f)